DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
 	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Subject Matter Eligibility Standard 
 	When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.   
Specifically, claims 1 and 16 are directed to a method.  Claims 10 is directed to a system.  Each of the claims falls under one of the four statutory classes of invention.  
If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea).
Claims 1 and 16 as an example recite:
obtain, from a data repository, one or more transactions of a first account user;
obtain, from the data repository, one or more transactions of a second account of the user;
automatically match at least one of the one or more transactions of the first account of the user to at least one of the one or more transactions from the second account of the user, wherein both the at least one of the one or more transactions from the first account of the user and the at least one of the one or more transactions from the second account of the user correspond to at least one  transaction issuing from the second account of the user to the first account of the user; and generate a first verification of ownership by the user of the first account of  user based on the automatically matching the at least one of the one or more transactions of the first account of the user to the at least one of the one or more transactions from the second account of the user.  
Functions of obtaining are considered as data gathering functions.  Matching and generating involve mental, manual functions and/or function usually performed by a generic computer.  
Claims 2, 11 and 17 recite: update an identity assurance level for the user based on the first verification of ownership by the user of the first account of the user to produce an updated identity assurance level; and use the updated identity assurance level to enable access to one or more features associated with the first account by the user.  Updating of most functions are routine functions performed by most types of business activities whenever there involves a transaction.

Claim 3 recites wherein matching at least one of the one or more transactions of the first account to at least one of the one or more transactions from the second account comprises: 
storing the one or more transactions of the first account and the one or more transactions of the second account in a memory; and  
storing in the memory, a mapping of a first identifier for the one or more transactions of the first account to a second identifier representing issuance of the one or more transactions of the second account.   
Storing of information is a common business function or computer function. 

Claims 4, 12 and 18 recite: issue the one or more transactions of the second account; and update the one or more transactions of the second account with issuance of the one or more transactions of the second account.
The storing and updating of information are common business functions or computer functions. 

Claims 5, 13 and 19 recite establish, based on the automatically matching the at least one of the one or more transactions of the first account of the user to the at least one of the one or more transactions from the second account of the user, a relationship between the user and another user associated with the second account, wherein the relationship is at least one of:
a customer relationship, an employment relationship, a landlord-tenant relationship, or
a lending relationship.
Matching and generating involve mental, manual functions and/or function usually performed by a generic computer.  
Claims 6, 14 and 20 recite the one or more transactions of the second account are aggregated using user flows for websites.  

Claim 7 recites generating a second verification of ownership of the second account by the user based on the automatically matching the at least one of the one or more transactions of the first account of the user to the at least one of the one or more transactions from the second account of the user.  
Matching and generating involve mental, manual functions and/or function usually performed by a generic computer.  

Claims 8 and 15 recite matching at least one of the one or more transactions of the first account to the one or more transactions of the second account comprises at least one of:
matching transaction amounts in the one or more transactions of the first account and the one or more transactions of the second account; or use one or more transactions of the first account and the one or more transactions of the second account to verify an issuer of the one or more transactions.
Matching(s) are functions usually performed mentally, manually or by a generic computer or processor.

Claims 9 and 20 recite the one or more transactions of the second account are issued by a service associated with the second account.  Accordingly, claim 9 does not recite a function, but merely defines a transaction.

Furthermore, the claimed concept falls into the category of functions of organizing human activities such as managing commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).

The judicial exception is not integrated into a practical application.  In particular, the claimed “processor”, “memory” and “system” of claim 10  are recited at a high level of generality such that they amount to no more than mere instructions to apply the exception using a generic component.  

Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  
The claimed processor, memory and system are also seen as generic computer components storing data performing generic functions without an inventive concept as such does not amount to significantly more than the abstract idea.  The claimed processor, memory and system are interpreted as being recited at a high level of generality and even if the claims recited in the affirmative.
The type of data being manipulated does not impose meaningful limitations or render the idea less abstract.  Looking at the elements as a combination, the elements do not add anything more than the elements analyzed individually.  Therefore the claims do not amount to significantly more than the abstract idea itself. 

Applicant is reminded that a statutory claim would recite an automated machine implemented method or system with specific structures for performing the claimed  invention so as to provide an improvement to another technology or technical field, an improvement to  the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an  abstract idea to a particular technological environment.  The claim as a whole, does not amount to significantly more than the abstract idea itself.  This is because the claim does not effect an  improvement to another technology or technical field; the claim does not amount to an improvement to the functioning of a computer itself; and the claim does not move beyond a general link of the use of an abstract idea to a particular technological environment. 	 
Accordingly, claim 1 is directed to an abstract idea.
The remaining independent claims 10 and 16 are similarly in scope and also fall short the 35 USC 101 requirement under the same rationale.

The dependent claim(s) when analyzed and each taken as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea.

The prior art taken alone or in combination failed to teach or suggest:
 “automatically matching at least one of the one or more transactions of the first account of the user to at least one of the one or more transactions from the second account of the user, wherein both the at least one of the one or more transactions of the first account of the user and the at least one of the one or more transactions from the second account of the user correspond to at least one transaction issuing from the second account of the user to the first account of the user, and generating a first verification of ownership by the user of the first account of the user based on the automatically matching the at least one of the one or more transactions of the first account of the user to the at least one of the one or more transactions from the second account of the user” as recited in independent claim 1 and as similarly recited in independent claims 10 and 16.

Bonalle (US 20160232566 A1) discloses a method comprising aggregating, at a first node, transactional data and a transaction identification code associated with a consumer and a transaction, and historical transactional data associated with the consumer to form a  transactional profile. The method further comprises calculating, at the first node, a characteristic of the consumer based upon the transactional profile, and determining, at the first node, a business strategy for dealing with the consumer based upon the characteristic.

Wilson et al.( US 9799071 B1) disclose a system and methods for registering an account with a payment service system on behalf of a customer in response to a payment card associated with the customer being used at a point of sale terminal.  The system receives payment card information extracted from the payment card when it is swiped at the point of sale terminal. The system also receives a communication identifier that is entered on a user interface of the point of sale terminal or on a user interface of a mobile application on a mobile device of the customer. In response to receiving the payment card information and the communication identifier, the system automatically creates an account for the customer by associating the payment card with the communication identifier without requiring the user to enter details of the payment card to link the payment card to the account.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-20 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,107,076.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-20 of the instant application are directed to a similar subject matter contained in claims 1-20 of the '076 patent.  The only difference between the instant application and the '076 patent is merely a labeling difference.  It is noted that all the features of claims 1-20 are contained in claims 1-20    of the '701 patent.  
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZY POINVIL whose telephone number is (571)272-6797.  The examiner can normally be reached on M-Th 7:00AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Anderson can be reached on 571-270-0508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  
 



/fp/
/FRANTZY POINVIL/Primary Examiner, Art Unit 3698                                                                                                                                                                                                        


November 16, 2022